internal_revenue_service number release date index number ----------------------------- ------------------------------- ---------------------------- ---------------------------- ------------------ ------------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc ita b03 plr-133159-18 date date ty ----------------------------------------------------------- --------------------------------------- ------------------------------------------------------- ---------------- ----------------------------------------------------------------------------- ----------------------------------- ------------------------------- -------- ----------------------------------- --------------------------- ------------------- ------------------------ ----------------- --------------------------- ------------------- ---------------------------- ------------------- ----------------------------------------------------- --------------- legend taxpayer parent acquirer busine sec_1 merger subsidiary target financial advisor tax_return advisor tax director date1 date2 date3 date4 date5 month taxable_year dollar_figurea dear -------------- this letter responds to a letter_ruling request dated date1 submitted by parent on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 plr-133159-18 and of the procedure and administration regulations to make a late election concerning the treatment of success-based fees in accordance with revproc_2011_29 2011_1_cb_746 which requires that a statement be attached to taxpayer’s original federal_income_tax return for taxable_year facts parent is the common parent of taxpayer an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return parent is the parent of acquirer taxpayer is engaged in the business of busine sec_1 taxpayer uses an overall accrual_method of accounting and has a calendar_year end on date2 parent acquirer and merger subsidiary a wholly-owned subsidiary of acquirer entered into an agreement and plan of merger with target pursuant to this agreement merger subsidiary merged with and into target on date3 for federal_income_tax purposes the transaction was treated as a direct taxable purchase of stock of target by acquirer immediately after the transaction acquirer and target were related within the meaning of sec_267 of the internal_revenue_code code and target became a member of taxpayer taxpayer represents that the transaction qualifies as a covered transaction under sec_1_263_a_-5 of the income_tax regulations regulations taxpayer engaged financial adviser for services performed in the process of investigating or otherwise pursuing the transaction the fee for financial adviser’s services included a success-based_fee of dollar_figurea that was contingent upon the successful closing of the transaction the success-based_fee was incurred during taxable_year tax director parent’s former director of domestic compliance supervised the preparation of taxpayer’s consolidated u s federal_income_tax return for taxable_year in addition taxpayer engaged tax_return adviser to provide advisory services related to its consolidated u s federal_income_tax return for taxable_year as part of these services tax_return adviser reviewed and approved taxpayer’s analysis applying the safe_harbor set forth in revproc_2011_29 to the success-based_fee incurred during taxable_year on its timely-filed consolidated u s federal_income_tax return for taxable_year taxpayer deducted of financial adviser’s success-based_fee and capitalized the remaining consistent with the safe_harbor election in revproc_2011_29 however due to mere oversight tax director unintentionally failed to attach a statement making the election to taxpayer’s consolidated u s federal_income_tax return for taxable_year as required by revproc_2011_29 in month parent’s senior director of mergers acquisitions asked tax director to verify the amount taken as a deduction as a result of the election on taxpayer’s consolidated u s federal_income_tax return for taxable_year while verifying this amount tax director discovered that the election statement had been omitted and plr-133159-18 informed parent parent requested tax_return adviser commence preparation of this request the period of limitation on assessment under sec_6501 for taxable_year has not expired on date4 parent on behalf of taxpayer executed a form_872 consent to extend the time to assess tax with the internal_revenue_service to extend the period of limitation on assessment for taxable_year until date5 law sec_263 of the code provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 of the regulations provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1_263_a_-4 and sec_1_263_a_-4 includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized see 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1 a - b sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 or success-based_fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes to reduce controversy between the irs and taxpayers over the documentation required to allocate success-based fees between the activities that facilitate the transaction and plr-133159-18 activities that do not facilitate the transaction the irs issued revproc_2011_29 section dollar_figure of the revenue_procedure states that the irs would not challenge a taxpayer's allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer -- treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining percent as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized it is this last requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission with this ruling_request to attach the statement required by sec_4 of revproc_2011_29 to its return by amending its original filed return and superseding it with a return with the proper election statement completed and attached sec_3 of revproc_2011_29 provides that the revenue_procedure applies to covered transactions described in sec_1_263_a_-5 which include -- i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-133159-18 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested plr-133159-18 ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information and representations submitted by taxpayer establish that taxpayer has acted reasonably and in good_faith under sec_301_9100-3 and taxpayer requested relief before the failure to properly make the regulatory election was discovered by the service additionally taxpayer reasonably relied on tax director a qualified_tax professional to properly prepare its federal_income_tax return for taxable_year and the tax professional inadvertently failed to attach the election statement to the tax_return moreover the information and representations submitted by taxpayer demonstrate that none of the circumstances listed in sec_301_9100-3 apply and thus taxpayer will not be deemed to have not acted reasonably and in good_faith taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time of this request for relief it is not the case that taxpayer was informed in all material aspects of the election and related tax consequences but chose not to file the election taxpayer’s decision to seek relief did not involve hindsight and no specific facts have changed since the due_date for filing plr-133159-18 the election that make the election advantageous to taxpayer had the election been timely made based on the facts of the case taxpayer provided granting an extension of time to file the election will not prejudice the interests of the government under sec_301 c taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore taxpayer has represented that the period of limitations on assessment under sec_6501 has not closed for the taxable_year in which the election should have been made or any taxable years that would be affected by the election had it been timely made conclusion based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied taxpayer is granted an extension of time until days following the date of this ruling to file an amended tax_return for taxable_year electing safe_harbor treatment of its success-based fees under sec_4 of revproc_2011_29 the amended_return must include an election statement stating that taxpayer is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling under any other provision of the code in particular no opinion is expressed or implied as to whether taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to taxpayer’s federal_income_tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy plr-133159-18 this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely brinton t warren chief branch office of the associate chief_counsel income_tax accounting enclosure copy of the letter for sec_6110 purposes
